Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20150370113).
Regarding claim 1, Kim discloses, in Fig. 5, a circuit carrying and controlling module, comprising: 
a circuit substrate structure (circuit structure in Fig. 5 and components) including a carrier substrate (array substrate 110), a circuit layout layer (the wiring on substrate 110; paragraph 72) disposed on the carrier substrate, and a plurality of conductive penetration bodies (310) that electrically connect to the circuit layout layer and penetrate through the carrier substrate; and 
a control substrate structure (PCB 400 and components) including a circuit substrate (400) disposed under the circuit substrate structure, and a circuit control chip (a driver IC chip 500) disposed on the circuit substrate.

Regarding claim 4, Kim discloses the claimed invention as set forth in claim 1.  Kim further discloses another circuit substrate structure (right side substrate 110 and components; Fig. 8) including another carrier substrate (110), another circuit layout layer (the wiring on substrate 110; paragraph 72) disposed on the another carrier substrate, and another plurality of conductive penetration bodies (310) that electrically connect to the another circuit layout layer and penetrate through the another carrier substrate; and another control substrate structure (PCB 400 and components) including another circuit substrate (400) disposed under the another carrier substrate, and another circuit control chip (a driver IC chip 500) disposed on the another circuit substrate.

Regarding claim 12, Kim discloses an image display (a display in Fig. 1) comprising a circuit carrying and controlling module and an image display module that is electrically connected to the circuit carrying and controlling module, wherein the circuit carrying and controlling module includes: 
a circuit substrate structure (circuit structure in Fig. 5 and components) including a carrier substrate (array substrate 110), a circuit layout layer (the wiring on substrate 110; paragraph 72) disposed on the carrier substrate, and a plurality of conductive penetration bodies (310) that electrically connect to the circuit layout layer and penetrate through the carrier substrate; and a control substrate structure (PCB 400 and components) including a circuit substrate (400) disposed under the circuit substrate structure, and a circuit control chip (a driver IC chip 500) disposed on the circuit substrate; 
wherein the image display module is electrically connected to the circuit layout layer of the circuit substrate structure (substrate 110 is part of a display).

Regarding claim 15, Kim discloses the claimed invention as set forth in claim 12.  Kim further discloses the circuit carrying and controlling module further includes: another circuit substrate structure (right side substrate 110 and components; Fig. 8) including another carrier substrate (110), another circuit layout layer (the wiring on substrate 110; paragraph 72) disposed on the another carrier substrate, and another plurality of conductive penetration bodies (310) that electrically connect to the another circuit layout layer and penetrate through the another carrier substrate; and another control substrate structure (PCB 400 and components) including another circuit substrate (400) disposed under the another carrier substrate, and another circuit control chip (500) disposed on the another circuit substrate; wherein the image display module is electrically connected to the another circuit layout layer of the another circuit substrate structure (substrate 110 is part of a display).


Regarding claim 18, Kim discloses the claimed invention as set forth in claim 12.  Kim further discloses the image display module is disposed above the circuit carrying and controlling module, and the image display module is a light-emitting diode display module, an organic light-emitting diode display module, or a light crystal display module for cooperating with a backlight module that is disposed under the circuit carrying and controlling module (paragraph 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 7, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150370113), in view of Tsuyuno (US 20090086437).
Regarding claim 2, Kim discloses the claimed invention as set forth in claim 1.  
Koga further discloses the circuit substrate structure and the control substrate structure are disposed inside a casing (housing, paragraph 78).
Kim does not explicitly disclose a lateral side of the carrier substrate is adjacent to or in contact with an inner surface of the casing, so that an unoccupied gap is formed between the lateral side of the carrier substrate and the inner surface of the casing.
Tsuyuno teaches, in Fig. 18, a lateral side of the carrier substrate (14) is adjacent to or in contact with an inner surface of the casing (chassis 17 and base 20), so that an unoccupied gap (gap between lateral side of 14 and base 20 or chassis 17) is formed between the lateral side of the carrier substrate and the inner surface of the casing.
It would have been obvious to one having skill in the art at the effective filing date of the invention have a space between the case the circuit board in order to let the facilitate airflow within the casing.

Regarding claim 5, Kim discloses the claimed invention as set forth in claim 4.
Kim further discloses the circuit substrate structure and the control substrate structure are disposed inside a casing (housing, paragraph 78).
Kim does not explicitly disclose a lateral side of the carrier substrate is adjacent to or in contact with an inner surface of the casing, so that an unoccupied gap is formed between the lateral side of the carrier substrate and the inner surface of the casing; wherein the another circuit substrate structure and the another control substrate structure are disposed inside the casing, and a lateral side of the another carrier substrate is adjacent to or in contact with another inner surface of the casing, so that another unoccupied gap is formed between the lateral side of the another carrier substrate and the another inner surface of the casing.
Tsuyuno teaches, in Fig. 18, a lateral side of the carrier substrate (14) is adjacent to or in contact with an inner surface of the casing (chassis 17 and base 20), so that an unoccupied gap (gap between lateral side of 14 and base 20 or chassis 17) is formed between the lateral side of the carrier substrate and the inner surface of the casing.
It would have been obvious to one having skill in the art at the effective filing date of the invention have a space between the case the circuit board in order to let the facilitate airflow within the casing.

Regarding claim 7, Kim discloses a circuit carrying and controlling module, comprising: 
a first circuit substrate structure (substrate 110 and components; Fig. 8) including a first carrier substrate (110), a first circuit layout layer (the wiring on substrate 110; paragraph 72) disposed on a top surface of the first carrier substrate, and a plurality of first conductive penetration bodies (310) that electrically connect to the first circuit layout layer and penetrate through the first carrier substrate; 
a first control substrate structure (PCB 400 and components) including a first circuit substrate (400) disposed under a bottom surface of the first carrier substrate, and a first circuit control chip (IC chip 500) disposed on the first circuit substrate; 
a second circuit substrate structure (right side substrate 110 and components) including a second carrier substrate (110), a second circuit layout layer (the wiring on substrate 110; paragraph 72) disposed on a top surface of the second carrier substrate, and a plurality of second conductive penetration bodies (310) that electrically connect to the second circuit layout layer and penetrate through the second carrier substrate; 
a second control substrate structure (PCB 400 and components) including a second circuit substrate (400) disposed under a bottom surface of the second carrier substrate, and a second circuit control chip (IC chip 500) disposed on the second circuit substrate; 
wherein the first circuit substrate structure and the first control substrate structure are disposed inside a casing (housing, paragraph 78).
Kim does not explicitly disclose a first lateral side of the first carrier substrate is adjacent to or in contact with a first inner surface of the casing, so that a first unoccupied gap is formed between the first lateral side of the first carrier substrate and the first inner surface of the casing; wherein the second circuit substrate structure and the second control substrate structure are disposed inside a casing, and a first lateral side of the second carrier substrate is adjacent to or in contact with a second inner surface of the casing, so that a second unoccupied gap is formed between the first lateral side of the second carrier substrate and the second inner surface of the casing; wherein a second lateral side of the first carrier substrate is adjacent to or in contact with a second lateral side of the second carrier substrate, so that a third unoccupied gap is formed between the second lateral side of the first carrier substrate and the second lateral side of the second carrier substrate.
Tsuyuno teaches, in Fig. 18, a lateral side of the carrier substrate (14) is adjacent to or in contact with an inner surface of the casing (chassis 17 and base 20), so that an unoccupied gap (gap between lateral side of 14 and base 20 or chassis 17) is formed between the lateral side of the carrier substrate and the inner surface of the casing.
It would have been obvious to one having skill in the art at the effective filing date of the invention have a space between the case the circuit board in order to let the facilitate airflow within the casing.

Regarding claim 13, Kim discloses the claimed invention as set forth in claim 12.
Kim further discloses the circuit substrate structure and the control substrate structure are disposed inside a casing (housing, paragraph 78).
Kim does not explicitly disclose a lateral side of the carrier substrate is adjacent to or in contact with an inner surface of the casing, so that an unoccupied gap is formed between the lateral side of the carrier substrate and the inner surface of the casing.
Tsuyuno teaches, in Fig. 18, a lateral side of the carrier substrate (14) is adjacent to or in contact with an inner surface of the casing (chassis 17 and base 20), so that an unoccupied gap (gap between lateral side of 14 and base 20 or chassis 17) is formed between the lateral side of the carrier substrate and the inner surface of the casing.

It would have been obvious to one having skill in the art at the effective filing date of the invention have a space between the case the circuit board in order to let the facilitate airflow within the casing.

Regarding claim 16, Kim discloses the claimed invention as set forth in claim 15.
Kim further discloses the circuit substrate structure and the control substrate structure are disposed inside a casing (housing, paragraph 78).
Kim does not explicitly disclose a lateral side of the carrier substrate is adjacent to or in contact with an inner surface of the casing, so that an unoccupied gap is formed between the lateral side of the carrier substrate and the inner surface of the casing; wherein the another circuit substrate structure and the another control substrate structure are disposed inside the casing, and a lateral side of the another carrier substrate is adjacent to or in contact with another inner surface of the casing, so that another unoccupied gap is formed between the lateral side of the another carrier substrate and the another inner surface of the casing.
Tsuyuno teaches, in Fig. 18, a lateral side of the carrier substrate (14) is adjacent to or in contact with an inner surface of the casing (chassis 17 and base 20), so that an unoccupied gap (gap between lateral side of 14 and base 20 or chassis 17) is formed between the lateral side of the carrier substrate and the inner surface of the casing.
It would have been obvious to one having skill in the art at the effective filing date of the invention have a space between the case the circuit board in order to let the facilitate airflow within the casing.

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150370113), in view of Tsuyuno (US 20090086437), in further view of Koga (US 20090032921).
Regarding claim 8, Kim, in view of Tsuyuno, discloses the claimed invention as set forth in claim 7.
Kim does not explicitly disclose each of the first conductive penetration bodies includes a first top soldering region and a first bottom soldering region corresponding to the first top soldering region, and the first circuit layout layer and the first circuit substrate are respectively and electrically connected to the first top soldering region and the first bottom soldering region.
Koga teaches each of the first conductive penetration bodies (11a, Fig. 1) includes a first top soldering region (mounting pads Pa soldered to solder ball 23) and a first bottom soldering region (mounting pads Pb soldered to solder ball 33) corresponding to the first top soldering region, and the first circuit layout layer and the first circuit substrate are respectively and electrically connected to the first top soldering region and the first bottom soldering region (Pa electrically connected to Pb, Fig. 1).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common adhesive such as solder in order to electrically connecting electronic components together.

Regarding claim 10, Kim, in view of Tsuyuno, discloses the claimed invention as set forth in claim 7.
Kim does not explicitly disclose each of the second conductive penetration bodies includes a second top soldering region and a second bottom soldering region corresponding to the second top soldering region, and the second circuit layout layer and the second circuit substrate are respectively and electrically connected to the second top soldering region and the second bottom soldering region.
Koga teaches each of the conductive penetration bodies (11, Fig. 9) includes a top soldering region (mounting pads Pa soldered to solder ball 23) and a bottom soldering region (mounting pads Pb soldered to solder ball 33) corresponding to the second top soldering region, and the second circuit layout layer and the second circuit substrate are respectively and electrically connected to the second top soldering reign and the second bottom soldering region (Pa electrically connected to Pb).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common adhesive such as solder in order to electrically connecting electronic components together.


Allowable Subject Matter
Claims 3, 6, 9, 11, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that each of the conductive penetration bodies includes a top soldering region and a bottom soldering region corresponding to the top soldering region, and the circuit layout layer and the circuit substrate are respectively and electrically connected to the top soldering region and the bottom soldering region; wherein the circuit substrate includes a plurality of conductive contacts respectively and electrically connected to the conductive penetration bodies, and the conductive contacts of the circuit substrate are respectively and electrically connected to the bottom soldering regions of the conductive penetration bodies through an anisotropic conduction film; wherein the circuit substrate is a rigid circuit board or a flexible circuit board, and the circuit substrate does not pass through the unoccupied gap. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 4, and 5, a combination of limitations that each of the another conductive penetration bodies includes another top soldering region and another bottom soldering region corresponding to the another top soldering region, and the another circuit layout layer and the another circuit substrate are respectively and electrically connected to the another top soldering region and the another bottom soldering region; wherein the another circuit substrate includes another plurality of conductive contacts respectively and electrically connected to the another conductive penetration bodies, and the another conductive contacts of the another circuit substrate are respectively and electrically connected to the another bottom soldering regions of the another conductive penetration bodies through another anisotropic conduction film; wherein the another circuit substrate is a rigid circuit board or a flexible circuit board, and the another circuit substrate does not pass through the another unoccupied gap. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 7, a combination of limitations that the first circuit substrate includes a plurality of first conductive contacts respectively and electrically connected to the first conductive penetration bodies, and the first conductive contacts of the first circuit substrate are respectively and electrically connected to the first bottom soldering regions of the first conductive penetration bodies through a first anisotropic conduction film; wherein the first circuit substrate is a rigid circuit board or a flexible circuit board, and the first circuit substrate does not pass through the first unoccupied gap. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 7, a combination of limitations that the second circuit substrate includes a plurality of second conductive contacts respectively and electrically connected to the second conductive penetration bodies, and the second conductive contacts of the second circuit substrate are respectively and electrically connected to the second bottom soldering regions of the second conductive penetration bodies through a second anisotropic conduction film; wherein the second circuit substrate is a rigid circuit board or a flexible circuit board, and the second circuit substrate does not pass through the second unoccupied gap. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12 and 13, a combination of limitations that each of the conductive penetration bodies includes a top soldering region and a bottom soldering region corresponding to the top soldering region, and the circuit layout layer and the circuit substrate are respectively and electrically connected to the top soldering region and the bottom soldering region; wherein the circuit substrate includes a plurality of conductive contacts respectively and electrically connected to the conductive penetration bodies, and the conductive contacts of the circuit substrate are respectively and electrically connected to the bottom soldering regions of the conductive penetration bodies through an anisotropic conduction film; wherein the circuit substrate is a rigid circuit board or a flexible circuit board, and the circuit substrate does not pass through the unoccupied gap. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12, 15, and 16, a combination of limitations that each of the another conductive penetration bodies includes another top soldering region and another bottom soldering region corresponding to the another top soldering region, and the another circuit layout layer and the another circuit substrate are respectively and electrically connected to the another top soldering region and the another bottom soldering region; wherein the another circuit substrate includes another plurality of conductive contacts respectively and electrically connected to the another conductive penetration bodies, and the another conductive contacts of the another circuit substrate are respectively and electrically connected to the another bottom soldering regions of the another conductive penetration bodies through another anisotropic conduction film; wherein the another circuit substrate is a rigid circuit board or a flexible circuit board, and the another circuit substrate does not pass through the another unoccupied gap. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Takizawa (US 20090001538) discloses a substrate (11, Fig. 1) having other substrates (12, 13) mounted on the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848